Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terri Williams appeals the district court’s order denying relief on her complaint under 42 U.S.C. § 1981 (2012), Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Burwell, 8:13-cv-02527-RWT, 2014 WL 5797777 (D.Md. Nov. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.